Becker, J.
¶58 (dissenting) — The majority holds that the statutory cause of action for wrongful death of a child, RCW 4.24.010, is available only to those parents who made regular contributions to the child’s support “at or near the time of the death or injury of that child.” Majority at 866.1 respectfully dissent. The temporal limitation is not found in the statute, it frustrates legislative intent, and it is based on a misreading of precedent.
¶59 Ashlie Bunch was born to a substance-addicted mother. Ashlie and her sister, two years younger, were placed in foster care, where they were abused. Steven Bunch and his wife, Amy Kozel, adopted them when Ashlie was four years old. They knew about the addicted birth mother but wanted to provide the girls “with love, affection, and hope for a meaningful life.” Ashlie suffered from mental illness and brain injury caused by fetal alcohol syndrome. Compl. at 5-6.
¶60 The parents divorced in 2001 when Ashlie was nine. Bunch moved to Washington State. Kozel remained in Florida with the two girls. Bunch visited twice. During this *870time, Ashlie began to assault her younger sister. Finally, Kozel decided she had to separate the two girls. In 2003, she sent Ashlie to live with her ex-husband and his new wife in Washington. Kozel Decl. at 1-2.
¶61 According to the complaint Bunch filed in 2007, Ashlie was committed involuntarily to a mental health hospital when she was 14. By this time, she already had a long documented history of suicidal thoughts and plans. After this hospital stay, she was adjudicated as gravely disabled and sent to McGraw Residential Center for inpatient psychiatric treatment and care. She was diagnosed as being dangerous both to herself and to others. Compl. at 6.
¶62 During the six months Ashlie spent at McGraw before she died, she made frequent attempts to kill herself. The protocol for watching over her included five minute checks. She was to sleep with the door open and to have all strings and shoelaces removed. According to the complaint, the staff did not follow this protocol. On the night Ashlie took her own life, someone had given shoelaces to Ashlie at her request. Her door remained closed all night, and the monitoring logs were presigned to indicate five minute checks. Ashlie strangled herself with the shoelaces and died at about 4:30 a.m. Her body was not discovered until almost 8 a.m. Compl. at 8.
¶63 These allegations, if true, reveal the anguish that must have been experienced by all of the adults who had a hand in raising Ashlie. If her death was wrongful, I see no basis in the statute for limiting the right of recovery to the father simply because he was there for Ashlie’s last four years of life. Surely, the mother who lived with Ashlie and cared for her from age 4 to age 11 — two of those years as a single mother — is also entitled to make a claim. Kozel’s declaration states, “From the date I adopted Ashlie until the date I sent her to live with Steven, I paid for Ashlie’s living expenses, housed her, clothed her, fed her, and gave her all the emotional and financial support I could. I was her mother in every respect.” Clerk’s Papers at 57. This is sufficient to give her standing to sue.
*871¶64 McGraw contends that to have standing, the mother must be able to show significant involvement with the child at the time of her death. The statute does not say this. It is true that a parent must have had “significant involvement” in the child’s life in order to recover. Philippides v. Bernard, 151 Wn.2d 376, 384, 88 P.3d 939 (2004). But that involvement does not have to be contemporaneous with the injury or accident. The statute uses the past tense — “A mother, or father, or both, who has regularly contributed to the support of his or her minor child.” RCW 4.24.010. This language does not foreclose recovery by a parent who has made regular contributions to a child’s support in the past, and then becomes geographically or otherwise separated from the child as a result of an event like parental divorce.
¶65 The majority gives inadequate weight to the legislature’s own statement of intent. The intent of the legislature is to allow a parent to sue for wrongful injury or death of a minor child if the parent “has had significant involvement in the child’s life.” Laws of 1998, ch. 237, § 1. The use of the past tense here is consistent with the statutory language “has regularly contributed” and should be interpreted to mean at any time before the child’s injury or death. This interpretation does not contradict the plain meaning of “regular.” The majority finds a conflict where none exists.
¶66 A court may consider underlying legislative purposes, background facts, and statutory context to determine the plain meaning of a statute. Postema v. Postema Enters., Inc., 118 Wn. App. 185, 198 n.30, 72 P.3d 1122 (2003). “If statutory language is susceptible of two constructions — one of which will promote the purpose of the statute and the second of which will defeat it — courts will adopt the former.” State v. Wiggins, 114 Wn. App. 478, 482, 57 P.3d 1199 (2002). The interpretation I propose promotes the purpose of the statute, which is to provide a cause of action, not deny one. The majority’s interpretation will necessarily, contrary to legislative intent, deny standing to some parents even though the parent has had significant involvement in the child’s life. If a parent’s involvement with a child has lapsed *872or diminished over time, that is a consideration a jury can take into account when deciding damages.
¶67 The authority offered by McGraw and relied upon by the majority for a strict temporal limitation is Blumenshein v. Voelker, 124 Wn. App. 129, 100 P.3d 344 (2004). Blumenshein arose from a bicycle accident that injured five-year-old Felicia Felch in Spokane in July 1999. At the time, Felicia and her brother were living with their father. Their mother, Christina Blumenshein, was living in a homeless shelter in Seattle. Due to drug addiction, instability, and incarceration, Christina had very little contact with her children and paid no support. The father obtained a settlement on behalf of Felicia and released his own interests in it. The children were later placed in foster care. One and a half years after the accident, Christina Blumenshein straightened out her life, reunified with her children, and gained custody. In 2002, she filed a negligence action on behalf of her son and herself concerning the injury to Felicia. Her own claim was for loss of consortium under RCW 4.24.010. That claim was dismissed on summary judgment. On appeal, Christina asserted a theory of an “after acquired right to sue” based on her involvement with Felicia after the accident. It was in this context that this court said the legislature intended parent involvement “to be viewed at the time of the accident, not some earlier or later time. Without the injury no claim could exist.” Blumenshein, 124 Wn. App. at 135.
¶68 I believe Blumenshein’s result is correct, and I do not disagree with the rationale so long as the statement about viewing parent involvement “at the time of the accident” is understood to mean that a court looks back from the time of the accident to see whether the parent ever regularly contributed support. That was all the court in Blumenshein needed to say because the record showed that the mother “did not have significant involvement in Felicia’s life until one and a half years after the accident.” Blumenshein, 124 Wn. App. at 135.
*873¶69 The majority reads Blumenshein as directing a court to evaluate the quality of a parent’s involvement at or near the time of the injury or death. While I do not believe this reading of Blumenshein is correct, Kozel should be allowed to litigate her claim even if it is. Blumenshein was decided on summary judgment, whereas the present case was decided on a motion to intervene. Kozel has not had the benefit of a record reviewed with all inferences being taken in the light most favorable to her. McGraw summarizes Kozel’s involvement as follows: “Kozel had not seen Ashlie in the five years preceding her death; she did not talk with Ashlie or her providers about her mental illness; she did not invite Ashlie to visit her; and notably, she did not attend Ashlie’s memorial service after her death.” McGraw also asserts that Kozel did not provide financial support to Ashlie after sending her to live in Washington. Br. of Resp’t at 17-18. In my opinion, such evidence goes to the question of whether Kozel suffered damage. It is far too one-sided to be accepted by a court as a basis for depriving Kozel of the right to make a claim. The brief record on appeal suggests that Ashlie was a danger to her sister, that Kozel’s agreement to send Ashlie to Washington was an effort to protect the sister, that the parents dealt with their responsibility for financial support by each supporting one child, and that Ashlie was too sick to be invited for visits to Kozel’s home in Florida. When a family has struggled with problems of this magnitude, it is superficial to judge the depth of a parent’s emotional support by counting telephone calls and Christmas presents. Kozel’s absence from a memorial service for Ashlie held on the other side of the country by her ex-spouse does not prove anything relevant to her standing in this matter.
¶70 I conclude Amy Kozel has standing to bring a claim for her daughter’s death under RCW 4.24.010. It follows that the trial court erred in denying her motion to intervene under CR 19. Kozel’s absence from the proceedings impaired her ability to protect her interest and thus made her a necessary party.